DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to Applicant’s Amendment and Remarks filed on 06 September 2022. 
Claims 21, 24-29, 32, 34-42 and 44-55 are pending in this application. Claims 1-20, 22-23, 30-31, 33 and 43 were cancelled. Claims 51-55 were newly added.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 55 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim 55 as presented in Applicant’s amendment filed on 06 September 2022 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 55, it recites “wherein the one or more queued compute jobs can be preempted are identified based on a cost associated with preemption”. In remarks (page 23), Applicant indicated that “New dependent Claim 55, which is supported, inter alia, by paragraphs 39 and 45 of Applicant's specification”. However, in Paragraph [39] of specification discloses “The ACL and scheduler are able to monitor all aspects of the request by looking at the current job inside the queue and how long it has sat there and what the response time target is. It is preferable, although not required, that the scheduler itself determines whether all requirements of the ACL are satisfied. If the requirements are satisfied, the scheduler releases the resources that are available to the job.” and Paragraph [45] of specification discloses “The determination of whether the response time can be improved may include a comparison of a cost of canceling the first group of resources and reserving the second group of resources with the improved response time gained from meeting at least one of the preferred criteria. In this regard, a threshold value may be established that indicates when overall resource efficiency may be improved in that enough of the preferred criteria may be met to overcome the cost of canceling a reservation and establishing a the new reservation of resources”. Such embodiments are related to monitor the current job inside the queue and how long it has sat there and what the response time target is and determines whether all requirements of the ACL are satisfied. If the requirements are satisfied, the scheduler releases the resources that are available to the job and cost of canceling the first group of resources and reserving the second group of resources. whereas the limitation in claim 55 is related to a one or more queued compute jobs can be preempted are identified based on a cost associated with preemption. The cost of canceling the first group of resources and reserving the second group of resources is NOT THE SAME as cost associated with preemption. The specification fails to disclosed how the cost of preemption that related to the identifying one or more queued jobs can be preempted. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21, 24-29, 32, 34-41, 49-53, and 55 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 21:
In line 21, it recites the phrase “a prioritization function”. However, prior to this phrase at lines 18-19, it recites “a prioritization function”. Thus, it is unclear whether the second recitation of “a prioritization function” is the same or different from the first recitation of “a prioritization function”. if they are the same, the or said should be used.

As per claim 29:
In line 20, it recites the phrase “computerized user processes”. However, prior to this phrase at line 10, it recites “a computerized user processes”. Thus, it is unclear whether the second recitation of “computerized user processes” is the same or different from the first recitation of “a computerized user processes”. if they are the same, the or said should be used.

In line 21, it recites the phrase “a prioritization function”. However, prior to this phrase at line 18, it recites “a prioritization function”. Thus, it is unclear whether the second recitation of “a prioritization function” is the same or different from the first recitation of “a prioritization function”. if they are the same, the or said should be used.

In line 22, it recites the phrase “a software object”. However, prior to this phrase at line 19, it recites “at least one software object”. Thus, it is unclear whether the second recitation of “a software object” is the same or different from the first recitation of “at least one software object”. if they are the same, the or said (same name) should be used.

As per claim 49:
Line 11, it recites the phrase “a software object”. However, prior to this phrase at line 19, it recites “at least one software object”. Thus, it is unclear whether the second recitation of “a software object” is the same or different from the first recitation of “at least one software object”. if they are the same, the or said (same name) should be used.

Line 12, it recites the phrase “identified one or more compute jobs”. However, prior to this phrase at line 9, it recites “identifying one or more queued compute jobs”. Thus, it is unclear whether the second recitation of “identified one or more compute jobs” is the same or different from the first recitation of “identifying one or more queued compute jobs”. if they are the same, same name should be used (i.e., identified one or more queued compute jobs).

As per claim 53:
Line 2, it recites the phrase “one or more other workloads”. However, prior to this phrase in claim 26, at line 4, it recites “one or more other workloads”. Thus, it is unclear whether the second recitation of “one or more other workloads” is the same or different from the first recitation of “one or more other workloads”. If they are the same, the or said should be used.

As per claims 24-28, 32, 34-41, 50-53, and 55:
They are method claims that depend on claims 21, 29 and 49 above. Therefore, they have same deficiencies as claims 21, 29 and 49 above.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 25 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones et al. (US Patent 6,003,061) in view of Maergner et al. (US Patent. 6,651,125 B2) and further in view of Michaelis et al. (US Pub. 2004/0009751 A1) and Naik et al. (US Pub. 2004/0205206 A1).
	Jones and Maergner were cited in the previous Office Action.

As per claim 21, Jones teaches the invention substantially as claimed including A method of operating a compute environment having a plurality of compute nodes (Jones, Fig. 8, 104 computing systems (as compute nodes of computerized compute environment)), the method comprising: 
identifying, at a first time, first workload which cannot be processed immediately due to one or more resource requirements associated with the first workload exceeding resources which are available at the first time (Jones, Fig. 6A, 74 resource planner receives request for resource, 76 Are resources available? No to 80 (as exceeding resources which are available at the first time); Col 5, lines 32-40, each activity is associated with a single distinct executing program or application. For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity (as workload)…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity; Col 11, lines 54-59, It is assumed that an activity will comply with the decision of the resource planner 62 because the activity wishes to exhibit predictable performance. If the resource planner 62 indicates that the resources are not available and an activity decides to proceed anyway, it is likely that the activity will encounter serious problems while executing); 
utilizing priority data associated with the first workload within the compute environment relative to one or more other workloads (Jones, Fig. 6A, 80 Are any lower importance activities using? Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities (as utilizing priority data associated with the first workload for checking lower priority activity) are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A); 
identifying one or more additional resources that have become available after the first time, and which enable processing the first workload (Jones, Fig. 6A, 80 Are any lower importance activities using? Yes to 82, Steal from lowest importance activity and grant resources; Col 15, lines 1-12, The resource planner then checks whether the requested resources are currently available in the requested amounts (step 76 in FIG. 6A)…If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity; Also see Col 15, lines 44-46, Tell an activity that additional resources have become available (as identifying additional resource that have become available after the first time)); 
based at least on the identifying the one or more additional resources, causing reserving of at least the one or more additional resources (Jones, Col 15, lines 14-19, If lower importance activities are using sought resources that have been requested by the higher importance requesting activity, these resources are reassigned to be granted to the higher importance requesting activity in order to completely satisfy the resource reservation request); and 
subsequent to causing the reserving, causing processing of the first workload using at least the reserved one or more additional resources (Jones, Fig. 23, 2331 perform service; Fig. 2, item 36, 38, 40 use reserved resources, 42; Col 5, lines 20-23, resource providers support operations such as allocating amounts of the resources (as performing the activity by using reserved one or more additional resources)). 
wherein: the utilizing priority data associated with the first workload comprises utilizing priority data submitted to the compute environment via a submission from a computerized user process (Jones, Col 28, lines 46-50, the client thread (as computerized user process), executing in the client computer system, sends a request to execute the server thread 2520 to the server computer system. The request 2520 contains the top urgency data structure of the client thread 2521, provided by the scheduler of the client computer system; Fig. 25, 2520, 2521 client thread urgency; Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities (as utilizing priority data associated with the first workload for checking lower priority activity) are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A)); and 
the method further comprises controlling access by the computerized user process to a prioritization function associated with the priority data (Jones, Col 6, lines 40-44, The indications of urgency used by the scheduler to prioritize (as prioritization function) the execution of threads are time-sensitive, and reflect the importance of executing a thread at a particular time rather than solely the overall importance of a thread; Col 28, lines 46-50, the client thread (as computerized user process), executing in the client computer system, sends a request…The request 2520 contains the top urgency data structure of the client thread 2521; Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A) (as controlling access by the computerized user process to a prioritization function associated with the priority data (i.e., prioritize (as prioritization function) the execution of threads are time-sensitive, and reflect the importance of executing a thread at a particular time rather than solely the overall importance of a thread, so as to controlling the access to perform execution of thread based on the urgency data/time sensitive/priority data)). 

Jones fails to specifically teach operating a compute environment so as to provide workload prioritization and when identifying one or more resource requirement [change], prioritize processing of the first workload.

However, Maergner teaches operating a compute environment so as to provide workload prioritization and when identifying one or more resource requirement [change], prioritize processing of the first workload (Maergner, Col 3, dynamic adjustment of the allocation of resources of a computing environment to balance the workload of that environment; Col 10, lines 49-52, providing additional CPU capacity to the important workload. CPU resources dynamically move to the partitions where they are needed, as workload requirements change (as resource requirement changed); Col 11, lines 23-25, When WLM has found a receiver service class missing goals due to CPU delay on a given partition that cannot be helped for one of the reasons listed above; Col 26, lines 50-56, Claim 1, at least one priority is dynamically adjusted by a workload manager considering workload goals of said at least one partition (as prioritize processing by providing additional resources in order to achieve the workload goal)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones with Maergner because Maergner’s teaching of adjusting/prioritizing the workload based on the workload requirements change would have provided Jones’s system with the advantage and capability to allow the system to adjusting the priority for ensuring the workload to reaching the processing goal in order to improving the system performance and efficiency.


Although Jones and Maergner teach the controlling access by the computerized user process to a prioritization function associated with the priority data, Both Jones and Maergner fail to specifically teach that controlling access comprises utilizing a software object which restricts access to only one or more identified users or to one or more of the computerized user processes, the software object comprising a class having one or more attributes, and the priority data comprises data identifying the class. 

	However, Michaelis teaches controlling access comprises utilizing a software object which restricts access to only one or more identified users or to one or more of the computerized user processes, the software object comprising a class having one or more attributes, and the priority data comprises data identifying the class (Michaelis, Fig. 3, 32 (as software object); [0003] lines 11-15, different wireless network interfaces to serve, via the available network access points, packets associated with particular communication applications such as web browsing, email, messaging or the like (i.e., interface corresponding to one or more of the computerized user processes). [0033] lines 16-19, the priorities may be explicitly assigned to the interfaces so that there is no need to infer priority from the order of the rule classes within an access control list); [0036] The interface selection rules (as a class having one or more attributes) may be stored as rule classes within a data structure such as an ACL; [0050] lines 1-2, rule set 32 may be presented in the form of one or more ACLs; Claim 39, lines 1-4, defining an access control list (as software object) containing multiple rule classes (as class) for selection of wireless communication interfaces, and explicit priorities associated with the rule classes (as priority data comprises data identifying the class, see Fig. 3, dynamic priority, 4, 2, 3, 1 (as data)); [0039] lines 1-4, if a number of wireless network interfaces 28 satisfy all of the interface selection rules for a given communication application or type of traffic, processor 16 selects the interface with the highest priority (as utilizing a software object (i.e., utilizing ACL (access control list)) which restricts access to only one or more identified users or to one or more of the computerized user processes based on the priority, (lower priority interface for the particular communication application is restricted)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones and Maergner with Michaelis because Michaelis’s teaching of utilizing an access control list (as software object) which restricts access to one or more of the computerized user processes (i.e., interface to mail app) based on the priority (i.e., lower priority interface for the particular communication application is restricted) would have provided Jones and Maergner’s system with the advantage and capability to allow the system to performing the applications based on the priority which improving the system performance and efficiency.

	Jones, Maergner and Michaelis fail to specifically teach the one or more attributes comprise a host constraint and/or a job constraint.

	However, Naik teaches the one or more attributes comprise a host constraint and/or a job constraint (Naik, [0077] lines 4-6, Other attributes of a task include task priority, task frequency, constraints (as job constraint) on when a task may be performed).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Maergner and Michaelis with Naik because Naik’s teaching of that attributes including the job constraints would have provided Jones, Maergner and Michaelis’s system with the advantage and capability to allow the system to easily determining the different execution situations that when the task can be performed in addition to the priority data in order to improve the system performance and efficiency. 

As per claim 25, Jones, Maergner, Michaelis and Naik teach the invention according to claim 21 above. Jones further teaches utilizing the priority data to enable out-of-order processing of the first workload relative to the one or more other workloads, the one or more other workloads otherwise having, but for the priority data, a higher priority than the first 4workload due to being able to be scheduled using then-available resources of the compute environment (Jones, Fig. 6A, 80 Are any lower importance activities using? Col 6, lines 45-65,  Restart times represent urgency in a time-sensitive way by measuring the time at which a thread needs to begin exclusive execution in order to satisfy a deadline specified for the thread. Given the likelihood that a particular thread will not be allowed to execute exclusively, a thread generally must begin execution substantially before its restart time in order to successfully complete its scheduling constraints. Restart times, however, do reflect the relative priority, or time-sensitive urgency, of a number of threads-the thread with the earliest restart time is the most urgent thread, the thread with the second earliest restart time is the second most urgent thread, etc. The scheduler's use of restart times as indications of urgency is consistent with a minimum laxity first approach, in which threads with the minimum scheduling flexibility are scheduled first. The indications of urgency used by the scheduler preferably also include an indication of criticality. If a thread is critical, it is more urgent than all non-critical threads. Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A) (as out-of-order, it the first workload is lower importance, and received request has higher priority)).

As per claim 28, Jones, Maergner, Michaelis and Naik teach the invention according to claim 21 above. Jones further teaches the causing reserving of the at least the one or more additional resources comprises causing of both (i) the one or more additional resources, and (ii) resources which were available at the first time; and 5the processing of the first workload using at least the reserved one or more additional resources comprises processing using both (i) the one or more additional resources, and (ii) the resources which were available at the first time (Jones, Col 15, lines 14-19, If lower importance activities are using sought resources that have been requested by the higher importance requesting activity, these resources are reassigned to be granted to the higher importance requesting activity in order to completely satisfy the resource reservation request (as include both the one or more additional resources, and resources which were available at the first time); Fig. 23, 2331 perform service; Fig. 2, item 36, 38, 40 use reserved resources, 42; Col 5, lines 20-23, resource providers support operations such as allocating amounts of the resources (as performing the activity by using reserved one or more additional resources)).


Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Maergner, Michaelis and Naik, as applied to claim 21 above, and further in view of Kitajima et al. (US Patent. 4,542,458).
Kitajima was cited in the previous Office Action.

As per claim 24, Jones, Maergner, Michaelis and Naik teach the invention according to claim 21 above. Michaelis teaches the software object restricts access based at least on the class (Michaelis, Fig. 3, 32 (as software object); [0033] lines 16-19, the priorities may be explicitly assigned to the interfaces so that there is no need to infer priority from the order of the rule classes within an access control list); [0036] The interface selection rules (as a class having one or more attributes) may be stored as rule classes within a data structure such as an ACL; [0050] lines 1-2, rule set 32 may be presented in the form of one or more ACLs; Claim 39, lines 1-4, defining an access control list (as software object) containing multiple rule classes (as class) for selection of wireless communication interfaces, and explicit priorities associated with the rule classes (as priority data comprises data identifying the class, see Fig. 3, dynamic priority, 4, 2, 3, 1 (as data)); [0039] lines 1-4, if a number of wireless network interfaces 28 satisfy all of the interface selection rules for a given communication application or type of traffic, processor 16 selects the interface with the highest priority (as utilizing a software object (i.e., utilizing ACL (access control list)) which restricts access to only one or more identified users or to one or more of the computerized user processes based on the rule class, (only wireless network interfaces that satisfy all of the interface selection rules are selected, others are restricted)).

Jones, Maergner, Michaelis and Naik fail to specifically teach when restricting access, it is also based at least on utilization limit data.

However, Kitajima teaches when restricting access, it is also based at least on utilization limit data (Kitajima, Abstract, lines 7-13, allowable utilization and storage capacity of each of memory devices and in which the allocation of each of said software resources to the memory devices is determined on the basis of information stored in the first and second storages so that a total time taken to access the memory devices is minimized while being restricted by the allowable utilization and storage capacity of each memory device).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Maergner, Michaelis and Naik with Kitajima because Kitajima’s teaching of restricting the access based on the allowable resource utilization capacity (as utilization limit data) would have provided Jones, Maergner, Michaelis and Naik’s system with the advantage and capability to minimizing the accessing time of the resource and improving the system resource utilization.


Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Maergner, Michaelis and Naik, as applied to claim 21 above, and further in view of Pfister et al. (US Patent. 6,748,559 B1).
Pfister was cites in the previous Office Action.

As per claim 26, Jones, Maergner, Michaelis and Naik teach the invention according to claim 21 above. Jones teaches identifying the one or more additional resources that have been made available via at least stealing of one or more other workloads (Jones, Fig. 6A, 80 Are any lower importance activities using? Yes to 82, Steal from lowest importance activity and grant resources; Col 15, lines 1-12, The resource planner then checks whether the requested resources are currently available in the requested amounts (step 76 in FIG. 6A)…If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity; Also see Col 15, lines 44-46, Tell an activity that additional resources have become available);

Jones, Maergner, Michaelis and Naik fail to specifically teach when identifying one or more additional resources that have been made available, it is via at least cancellation of one or more other workloads.

However, Pfister teaches when identifying one or more additional resources that have been made available, it is via at least cancellation of one or more other workloads (Pfister, Col 9 line 66-Col 10 line 13,  A check is made at block 717 to determine if the operation is complete. If the operation is not complete, the process checks the time-out timer to see if the time-out timer has expired, at block 719. If not, the check at block 717 for the completion of the operation is repeated. If the time-out timer has expired, the operation is canceled at block 721, and the resources are released for the next operation at block 723. Returning to block 717, if the operation is complete before the time-out timer expires, the process continues to block 723 where the resources are released for the next operation. After block 723, the operation ends at block 725. A requester thus knows the time that it should wait for the response to a request and releases resources dedicated to that request).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Maergner, Michaelis and Naik with Pfister because Pfister’s teaching of allocating the cancelled/released resource to other operations would have provided Jones, Maergner, Michaelis and Naik’s system with the advantage and capability to improving the system resource utilization and efficiency.


Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Maergner, Michaelis and Naik, as applied to claim 21 above, and further in view of Midgley (US Pub. 2006/0168224 A1) and Pfister et al. (US Patent. 6,748,559 B1)
Midgley and Pfister were cited in the previous Office Action.

As per claim 27, Jones, Maergner, Michaelis and Naik teach the invention according to claim 21 above. Jones teaches identifying one or more additional resources that have become available after the first time, and which enable processing the first workload (Jones, Fig. 6A, 80 Are any lower importance activities using? Yes to 82, Steal from lowest importance activity and grant resources; Col 15, lines 1-12, The resource planner then checks whether the requested resources are currently available in the requested amounts (step 76 in FIG. 6A)…If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity; Also see Col 15, lines 44-46, Tell an activity that additional resources have become available (as identifying additional resource that have become available after the first time)).

Jones, Maergner, Michaelis and Naik fail to specifically teach monitoring one or more parameters of at least one of the plurality of compute nodes; determining that processing of at least one workload by the at least one compute node has been at least one of (i) canceled or (ii) completed; and based at least on the determination that the processing of the at least one workload by the at least one compute node has been at least one of (i) canceled or (ii) completed, causing the identifying.

However, Midgley teaches monitoring one or more parameters of at least one of the plurality of compute nodes (Midgley, [0005] lines 2-22, dynamic configuration of a server to facilitate capacity on demand comprising the steps of: (a) a client device requesting a resource from a first server in a communications network… (e) a second server analyzing the performance data collated in step…(f) the second server adjusting the allocation of the first server or the third server in response to step (e)…; [0008] lines 4-7, The present invention can therefore monitor a servers performance and either add an additional resource or de-allocate a resource depending on the work load of the server)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Maergner, Michaelis and Naik with Midgley because Midgley’s teaching of monitoring the configuration and update/adjust configuration for processing the resource allocation/request would have provided Jones, Maergner, Michaelis and Naik’s system with the advantage and capability to allow the system to adjusting the different configuration parameters of the computing node/server in order to easily manage the resource allocation/deallocation which improving the resource utilization (see Midgley [0008] “adjusting of the allocation or deallocation…monitor a servers performance”). 

Jones, Maergner, Michaelis, Naik and Midgley fail to specifically teach determining that processing of at least one workload by the at least one compute node has been at least one of (i) canceled or (ii) completed; and based at least on the determination that the processing of the at least one workload by the at least one compute node has been at least one of (i) canceled or (ii) completed, causing the identifying.

However, Pfister teaches determining that processing of at least one workload by the at least one compute node has been at least one of (i) canceled or (ii) completed; and based at least on the determination that the processing of the at least one workload by the at least one compute node has been at least one of (i) canceled or (ii) completed, causing the identifying (Pfister, Col 9 line 66-Col 10 line 13,  A check is made at block 717 to determine if the operation is complete. If the operation is not complete, the process checks the time-out timer to see if the time-out timer has expired, at block 719. If not, the check at block 717 for the completion of the operation is repeated. If the time-out timer has expired, the operation is canceled at block 721, and the resources are released for the next operation at block 723. Returning to block 717, if the operation is complete before the time-out timer expires, the process continues to block 723 where the resources are released for the next operation. After block 723, the operation ends at block 725. A requester thus knows the time that it should wait for the response to a request and releases resources dedicated to that request).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Maergner, Michaelis, Naik and Midgley with Pfister because Pfister’s teaching of allocating the cancelled/released resource to other operations would have provided Jones, Maergner, Michaelis, Naik and Midgley’s system with the advantage and capability to improving the system resource utilization and efficiency.


Claims 29, 34 and 39-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones et al. (US Patent 6,003,061) in view of Maergner et al. (US Patent. 6,651,125 B2) and further in view of Michaelis et al. (US Pub. 2004/0009751 A1), Kitajima et al. (US Patent. 4,542,458) and Baker et al. (US Pub. 2005/0065826 A1).
Kitajima was cited in the previous Office Action. 

As per claim 29, Jones teaches the invention substantially as claimed including
A method of operating a compute environment having a plurality of compute nodes and a computerized scheduler process(Jones, Fig. 8, 104 computing systems (as compute nodes of computerized compute environment; Fig. 7C, 100 resource provider (as resource manager) contacts resource planner (as computerized scheduler process) to inform of persistent overload), the method comprising: 
identifying, at a first time, first workload which cannot be processed immediately due to one or more resource requirements associated with the first workload exceeding resources which are available at the first time (Jones, Fig. 6A, 74 resource planner receives request for resource, 76 Are resources available? No to 80 (as exceeding resources which are available at the first time); Col 5, lines 32-40, each activity is associated with a single distinct executing program or application. For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity (as workload)…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity; Col 11, lines 54-59, It is assumed that an activity will comply with the decision of the resource planner 62 because the activity wishes to exhibit predictable performance. If the resource planner 62 indicates that the resources are not available and an activity decides to proceed anyway, it is likely that the activity will encounter serious problems while executing); 
utilizing priority data associated with the first workload within the compute environment relative to one or more other workloads (Jones, Fig. 6A, 80 Are any lower importance activities using? Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities (as utilizing priority data associated with the first workload for checking lower priority activity) are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A); wherein the utilizing priority data associated with the first workload comprises utilizing priority data submitted to the compute environment via a submission from a computerized user process in data communication with the compute environment via an internetwork (Jones, Col 28, lines 46-50, the client thread (as computerized user process), executing in the client computer system, sends a request to execute the server thread 2520 to the server computer system. The request 2520 contains the top urgency data structure of the client thread 2521, provided by the scheduler of the client computer system; Fig. 25, 2520, 2521 client thread urgency, client send request to server (via internetwork); Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities (as utilizing priority data associated with the first workload for checking lower priority activity) are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A)); 
identifying resources, at least a portion of which that have become available after the first time, and which enable processing the first workload (Jones, Fig. 6A, 80 Are any lower importance activities using? Yes to 82, Steal from lowest importance activity and grant resources; Col 15, lines 1-12, The resource planner then checks whether the requested resources are currently available in the requested amounts (step 76 in FIG. 6A)…If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity; Also see Col 15, lines 44-46, Tell an activity that additional resources have become available (as identifying additional resource that have become available after the first time)); 
based at least on the identified resources, causing reserving of the identified resources via the computerized scheduler process (Jones, Col 15, lines 14-19, If lower importance activities are using sought resources that have been requested by the higher importance requesting activity, these resources are reassigned to be granted to the higher importance requesting activity in order to completely satisfy the resource reservation request; Fig. 7C, 100 resource provider (as resource manager) contacts resource planner (as computerized scheduler process) to inform of persistent overload; Fig. 8, 104 (as compute nodes), 106, 108 resource providers; see Col 5 lines 20-24, resource providers support operations such as allocating amounts of the resources, performing resource accounting, and providing notifications; Fig. 8, 104, 106, 108 resource providers; Col 5, lines 11-13, example of resources include CPU time, memory capacity; Col 5, lines 56-60, the resource planner applies a policy…and determines whether the resources should be granted…if the resources are granted…the activity may proceed to use the resources);
subsequent to causing the reserving, causing processing of the first workload using at least the reserved resources (Jones, Fig. 23, 2331 perform service; Fig. 2, item 36, 38, 40 use reserved resources, 42; Col 5, lines 20-23, resource providers support operations such as allocating amounts of the resources (as performing the activity by using reserved one or more additional resources)); and 
controlling access by the computerized user process to a prioritization function associated with the priority data (Jones, Col 6, lines 40-44, The indications of urgency used by the scheduler to prioritize (as prioritization function) the execution of threads are time-sensitive, and reflect the importance of executing a thread at a particular time rather than solely the overall importance of a thread; Col 28, lines 46-50, the client thread (as computerized user process), executing in the client computer system, sends a request…The request 2520 contains the top urgency data structure of the client thread 2521; Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A) (as controlling access by the computerized user process to a prioritization function associated with the priority data (i.e., prioritize (as prioritization function) the execution of threads are time-sensitive, and reflect the importance of executing a thread at a particular time rather than solely the overall importance of a thread, so as to controlling the access to perform execution of thread based on the urgency data/time sensitive/priority data)). 

Jones fails to specifically teach operating a compute environment so as to provide workload prioritization and when identifying one or more resource requirement [change], prioritize processing of the first workload.

However, Maergner teaches operating a compute environment so as to provide workload prioritization and when identifying one or more resource requirement [change], prioritize processing of the first workload (Maergner, Col 3, dynamic adjustment of the allocation of resources of a computing environment to balance the workload of that environment; Col 10, lines 49-52, providing additional CPU capacity to the important workload. CPU resources dynamically move to the partitions where they are needed, as workload requirements change (as resource requirement changed); Col 11, lines 23-25, When WLM has found a receiver service class missing goals due to CPU delay on a given partition that cannot be helped for one of the reasons listed above; Col 26, lines 50-56, Claim 1, at least one priority is dynamically adjusted by a workload manager considering workload goals of said at least one partition (as prioritize processing by providing additional resources in order to achieve the workload goal)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones with Maergner because Maergner’s teaching of adjusting/prioritizing the workload based on the workload requirements change would have provided Jones’s system with the advantage and capability to allow the system to adjusting the priority for ensuring the workload to reaching the processing goal in order to improving the system performance and efficiency.


Although Jones and Maergner teach the controlling access by the computerized user process to a prioritization function associated with the priority data, Both Jones and Maergner fail to specifically teach that controlling access via at least one software object which restricts access to the prioritization 7function to only one or more identified users or computerized user processes, and utilizing a software object comprising a class having one or more attributes, the software object which restricts access based at least on the class. 

	However, Michaelis teaches controlling access via at least one software object which restricts access to the prioritization 7function to only one or more identified users or computerized user processes, and utilizing a software object comprising a class having one or more attributes, the software object which restricts access based at least on the class (Michaelis, Fig. 3, 32 (as software object); [0003] lines 11-15, different wireless network interfaces to serve, via the available network access points, packets associated with particular communication applications such as web browsing, email, messaging or the like (i.e., interface corresponding to one or more of the computerized user processes). [0033] lines 16-19, the priorities may be explicitly assigned to the interfaces so that there is no need to infer priority from the order of the rule classes within an access control list); [0036] The interface selection rules (as a class having one or more attributes) may be stored as rule classes within a data structure such as an ACL; [0050] lines 1-2, rule set 32 may be presented in the form of one or more ACLs; Claim 39, lines 1-4, defining an access control list (as software object) containing multiple rule classes (as class) for selection of wireless communication interfaces, and explicit priorities associated with the rule classes (as priority data comprises data identifying the class, see Fig. 3, dynamic priority, 4, 2, 3, 1 (as data)); [0039] lines 1-4, if a number of wireless network interfaces 28 satisfy all of the interface selection rules for a given communication application or type of traffic, processor 16 selects the interface with the highest priority (as utilizing a software object (i.e., utilizing ACL (access control list)) which restricts access to only one or more identified users or to one or more of the computerized user processes based on the rule class, (only wireless network interfaces that satisfy all of the interface selection rules are selected, others are restricted)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones and Maergner with Michaelis because Michaelis’s teaching of utilizing an access control list (as software object) which restricts access to one or more of the computerized user processes (i.e., interface to mail app) based on the priority (i.e., lower priority interface for the particular communication application is restricted) would have provided Jones and Maergner’s system with the advantage and capability to allow the system to performing the applications based on the priority which improving the system performance and efficiency.

	Jones, Maergner and Michaelis fail to specifically teach when restricting access, it is also based at least on utilization limit data.

However, Kitajima teaches when restricting access, it is also based at least on utilization limit data (Kitajima, Abstract, lines 7-13, allowable utilization and storage capacity of each of memory devices and in which the allocation of each of said software resources to the memory devices is determined on the basis of information stored in the first and second storages so that a total time taken to access the memory devices is minimized while being restricted by the allowable utilization and storage capacity of each memory device).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Maergner and Michaelis with Kitajima because Kitajima’s teaching of restricting the access based on the allowable resource utilization capacity (as utilization limit data) would have provided Jones, Maergner and Michaelis’s system with the advantage and capability to minimizing the accessing time of the resource and improving the system resource utilization.

Jones, Maergner, Michaelis and Kitajima fail to specifically teach wherein the utilization limit data is configurable by an administrator and associated with how much of the resources an individual user can reserve for a prescribed time.

However, Baker teaches wherein the utilization limit data is configurable by an administrator and associated with how much of the resources an individual user can reserve for a prescribed time (Baker, [0005] lines 16-21, In fact, any large project, whether it be construction, manufacturing, or even the execution of a computer program, that has certain constraints on the utilization of resources, has a need for an efficient allocation of those resources according to some well planned schedule, in order to control the cost of the project; [0045] lines 1-6,  the load leveler 202 takes as input, either from a user or from a file containing a preliminary schedule, a set of resource limits 204 (as utilization limit data is configurable by an administrator). The resource limits specify the maximum available number of resources in each resource group. Resource groups identify different types of resources; [0052] The manpower planner selects 710 a start time for the task in question, such that the task is started and completed within its allowed window (as prescribed time) [Examiner noted: the utilization limit data (i.e., resource limits) is configurable by an administrator and associated with how much of the resources (i.e., maximum available number of resources) an individual user (please notes, user/client was taught by Jones) can reserve for a prescribed time (i.e., window) for minimizing the cost (see [0036])]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Maergner, Michaelis and Kitajima with Baker because Baker’s teaching of minimizing the cost based on the user specified resource utilization limit for the allowed window of time for processing the job would have provided Jones, Maergner, Michaelis and Kitajima’s system with the advantage and capability to allow the system to improve the resource utilization in order to minimizing the cost for processing the workload. 


As per claim 34, Jones, Maergner, Michaelis, Kitajima and Baker teach the invention according to claim 29 above. Jones further teaches utilizing the priority data to enable out-of-order processing of the first workload relative to the one or more other workloads, the one or more other workloads otherwise having, but for the priority data, a higher priority than the first 4workload (Jones, Fig. 6A, 80 Are any lower importance activities using? Col 6, lines 45-65,  Restart times represent urgency in a time-sensitive way by measuring the time at which a thread needs to begin exclusive execution in order to satisfy a deadline specified for the thread. Given the likelihood that a particular thread will not be allowed to execute exclusively, a thread generally must begin execution substantially before its restart time in order to successfully complete its scheduling constraints. Restart times, however, do reflect the relative priority, or time-sensitive urgency, of a number of threads-the thread with the earliest restart time is the most urgent thread, the thread with the second earliest restart time is the second most urgent thread, etc. The scheduler's use of restart times as indications of urgency is consistent with a minimum laxity first approach, in which threads with the minimum scheduling flexibility are scheduled first. The indications of urgency used by the scheduler preferably also include an indication of criticality. If a thread is critical, it is more urgent than all non-critical threads. Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A) (as out-of-order, it the first workload is lower importance, and received request has higher priority)).

As per claim 39, Jones, Maergner, Michaelis, Kitajima and Baker teach the invention according to claim 29 above. Jones teaches selectively preempting at least one of the one or more other workloads; and causing resources associated with the preempted at least one other workload to be made available to the computerized scheduler process (Jones, Fig. 6A, 80 any lower importance activities (as selectively based on importance), 82 steal from lowest importance activity and grant resource; Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities (as utilizing priority data associated with the first workload for checking lower priority activity) are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A)).

As per claim 40, Jones, Maergner, Michaelis, Kitajima and Baker teach the invention according to claim 29 above. Jones teaches wherein: the utilizing priority data associated with the first workload to prioritize comprises preempting the one or more other workloads utilizing resources of the compute environment so as to make the utilized resources available for consumption; and the identifying comprises identifying the utilized resources made available by the preempting (Jones, Fig. 6A, 80 any lower importance activities (as selectively based on importance), 82 steal from lowest importance activity and grant resource; Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities (as utilizing priority data associated with the first workload for checking lower priority activity) are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A); also see Fig. 2, 30 does activity get requested resources, yes to 40 use reserved resources).

As per claim 41, Jones, Maergner, Michaelis, Kitajima and Baker teach the invention according to claim 40 above. Jones teaches wherein: the first workload is associated with a first request submitted by a first computerized user process in data communication with the compute environment (Jones, Col 28, lines 46-50, the client thread, executing in the client computer system, sends a request to execute the server thread 2520 to the server computer system. The request 2520 contains the top urgency data structure of the client thread 2521, provided by the scheduler of the client computer system; Fig. 25, 2520, 2521); and 
the preempted one or more other workloads are associated with a second request submitted by the first computerized user process in data communication with the compute environment (Jones, Fig. 25 (as data communication between client and server); Fig. 6a, 74 resource planner receives request for resources, 76 are resources available? NO, are any lower importance activities using (as the second request that is received before has lower priority); Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 5, lines 32-40, each activity is associated with a single distinct executing program or application(as workload). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity).


Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Maergner, Michaelis, Kitajima and Baker, as applied to claim 29 above, and further in view of Naik et al. (US Pub. 2004/0205206 A1).

As per claim 32, Jones, Maergner, Michaelis, Kitajima and Baker teach the invention according to claim 29 above. Michaelis further teaches wherein the software object comprises a class having one or more attributes, and the priority data comprises data identifying the class (Michaelis, Fig. 3, 32 (as software object); [0033] lines 16-19, the priorities may be explicitly assigned to the interfaces so that there is no need to infer priority from the order of the rule classes within an access control list); [0036] The interface selection rules (as a class having one or more attributes) may be stored as rule classes within a data structure such as an ACL; [0050] lines 1-2, rule set 32 may be presented in the form of one or more ACLs; Claim 39, lines 1-4, defining an access control list (as software object) containing multiple rule classes (as class) for selection of wireless communication interfaces, and explicit priorities associated with the rule classes (as priority data comprises data identifying the class, see Fig. 3, dynamic priority, 4, 2, 3, 1 (as data)).

Jones, Maergner, Michaelis, Kitajima and Baker fail to specifically teach wherein the one or more attributes comprise a host constraint and/or a job constraint.

However, Naik teaches wherein the one or more attributes comprise a host constraint and/or a job constraint (Naik, [0077] lines 4-6, Other attributes of a task include task priority, task frequency, constraints (as job constraint) on when a task may be performed).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Maergner, Michaelis, Kitajima and Baker with Naik because Naik’s teaching of that attributes including the job constraints would have provided Jones, Maergner, Michaelis, Kitajima and Baker’s system with the advantage and capability to allow the system to easily determining the different execution situations that when the task can be performed in addition to the priority data in order to improve the system performance and efficiency. 
 

Claim 35 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Maergner, Michaelis, Kitajima and Baker, as applied to claim 29 above, and further in view of Pfister et al. (US Patent. 6,748,559 B1).
Pfister was cited in the previous Office Action.

As per claim 35, Jones, Maergner, Michaelis, Kitajima and Baker teach the invention according to claim 29 above. Jones teaches identifying one or more additional resources that have been made available via at least stealing of one or more other workloads (Jones, Fig. 6A, 80 Are any lower importance activities using? Yes to 82, Steal from lowest importance activity and grant resources; Col 15, lines 1-12, The resource planner then checks whether the requested resources are currently available in the requested amounts (step 76 in FIG. 6A)…If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity; Also see Col 15, lines 44-46, Tell an activity that additional resources have become available);

Jones, Maergner, Michaelis, Kitajima and Baker fail to specifically teach when identifying one or more additional resources that have been made available, it is via at least cancellation of one or more other workloads.

However, Pfister teaches when identifying one or more additional resources that have been made available, it is via at least cancellation of one or more other workloads (Pfister, Col 9 line 66-Col 10 line 13,  A check is made at block 717 to determine if the operation is complete. If the operation is not complete, the process checks the time-out timer to see if the time-out timer has expired, at block 719. If not, the check at block 717 for the completion of the operation is repeated. If the time-out timer has expired, the operation is canceled at block 721, and the resources are released for the next operation at block 723. Returning to block 717, if the operation is complete before the time-out timer expires, the process continues to block 723 where the resources are released for the next operation. After block 723, the operation ends at block 725. A requester thus knows the time that it should wait for the response to a request and releases resources dedicated to that request).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Maergner, Michaelis, Kitajima and Baker with Pfister because Pfister’s teaching of allocating the cancelled/released resource to other operations would have provided Jones, Maergner, Michaelis, Kitajima and Baker’s system with the advantage and capability to improving the system resource utilization and efficiency.


Claim 36 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Maergner, Michaelis, Kitajima and Baker, as applied to claim 29 above, and further in view of Shaffer et al. (US Patent. 7,213,050 B1) and Gouriou et al. (US Pub. 2004/0268315 A1).
Shaffer was cited in the previous Office Action. 

As per claim 36, Jones, Maergner, Michaelis, Kitajima and Baker teach the invention according to claim 29 above. Jones, Maergner, Michaelis, Kitajima and Baker fail to specifically teach wherein the causing reserving of the identified resources comprises causing reserving of resources associated with at least one of the compute nodes until the processing of the first workload is started.

However, Shaffer teaches wherein the causing reserving of the identified resources comprises causing reserving of resources associated with at least one of the compute nodes until the processing of the first workload is started (Shaffer, Col 8, lines 28-37, At the peripheral network (e.g. LAN), for example, reservations may be made before they are needed, and held until the conference begins. In other words, at the time the reservation for network resources is received, the network resources are reserved from that point in time, until approximately the anticipated start (or finish) time for the multipoint conference. Accordingly, other users of communication network 40 will not have access to such network resources from the time the reservation is made).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Maergner, Michaelis, Kitajima and Baker with Shaffer because Shaffer’s teaching of the reserving the resources until the conference (as processing) was initiated would have provided Jones, Maergner, Michaelis, Kitajima and Baker’s system with the advantage and capability to prevent any other process to access the reserved resources in order to preventing the resource reservation conflict and improving the system efficiency. 

Jones, Maergner, Michaelis, Kitajima, Baker and Shaffer fail to specifically teach the processing of the first workload is at least verified to have been successfully started.
	
However, Gouriou teaches the processing of the first workload is at least verified to have been successfully started (Gouriou, [0072] determined if the child process has been successfully generated and started).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Maergner, Michaelis, Kitajima, Baker and Shaffer with Gouriou because Gouriou’s teaching of determining that the process have been successfully started would have provided Jones, Maergner, Michaelis, Kitajima, Baker and Shaffer’s system with the advantage and capability to verifying whether the workload has been successfully started in order to allow the system to start monitoring the process which improving the system performance and efficiency. 




Claim 37 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Maergner, Michaelis, Kitajima and Baker, as applied to claim 29 above, and further in view of Midgley (US Pub. 2006/0168224 A1) and Pfister et al. (US Patent. 6,748,559 B1)

As per claim 37, Jones, Maergner, Michaelis, Kitajima and Baker teach the invention according to claim 29 above. Jones teaches identifying one or more additional resources that have become available after the first time, and which enable processing the first workload (Jones, Fig. 6A, 80 Are any lower importance activities using? Yes to 82, Steal from lowest importance activity and grant resources; Col 15, lines 1-12, The resource planner then checks whether the requested resources are currently available in the requested amounts (step 76 in FIG. 6A)…If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity; Also see Col 15, lines 44-46, Tell an activity that additional resources have become available (as identifying additional resource that have become available after the first time)).

Jones, Maergner, Michaelis, Kitajima and Baker fail to specifically teach monitoring one or more parameters of at least one of the plurality of compute nodes; determining that processing of at least one workload by the at least one compute node has been at least one of (i) canceled or (ii) completed; and based at least on the determination that the processing of the at least one workload by the at least one compute node has been at least one of (i) canceled or (ii) completed, causing the identifying.

However, Midgley teaches monitoring one or more parameters of at least one of the plurality of compute nodes (Midgley, [0005] lines 2-22, dynamic configuration of a server to facilitate capacity on demand comprising the steps of: (a) a client device requesting a resource from a first server in a communications network… (e) a second server analyzing the performance data collated in step…(f) the second server adjusting the allocation of the first server or the third server in response to step (e)…; [0008] lines 4-7, The present invention can therefore monitor a servers performance and either add an additional resource or de-allocate a resource depending on the work load of the server)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Maergner, Michaelis, Kitajima and Baker with Midgley because Midgley’s teaching of monitoring the configuration and update/adjust configuration for processing the resource allocation/request would have provided Jones, Maergner, Michaelis, Kitajima and Baker’s system with the advantage and capability to allow the system to adjusting the different configuration parameters of the computing node/server in order to easily manage the resource allocation/deallocation which improving the resource utilization (see Midgley [0008] “adjusting of the allocation or deallocation…monitor a servers performance”). 

Jones, Maergner, Michaelis, Kitajima, Baker and Midgley fail to specifically teach determining that processing of at least one workload by the at least one compute node has been at least one of (i) canceled or (ii) completed; and based at least on the determination that the processing of the at least one workload by the at least one compute node has been at least one of (i) canceled or (ii) completed, causing the identifying.

However, Pfister teaches determining that processing of at least one workload by the at least one compute node has been at least one of (i) canceled or (ii) completed; and based at least on the determination that the processing of the at least one workload by the at least one compute node has been at least one of (i) canceled or (ii) completed, causing the identifying (Pfister, Col 9 line 66-Col 10 line 13,  A check is made at block 717 to determine if the operation is complete. If the operation is not complete, the process checks the time-out timer to see if the time-out timer has expired, at block 719. If not, the check at block 717 for the completion of the operation is repeated. If the time-out timer has expired, the operation is canceled at block 721, and the resources are released for the next operation at block 723. Returning to block 717, if the operation is complete before the time-out timer expires, the process continues to block 723 where the resources are released for the next operation. After block 723, the operation ends at block 725. A requester thus knows the time that it should wait for the response to a request and releases resources dedicated to that request).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Maergner, Michaelis, Kitajima, Baker and Midgley with Pfister because Pfister’s teaching of allocating the cancelled/released resource to other operations would have provided Jones, Maergner, Michaelis, Kitajima, Baker and Midgley’s system with the advantage and capability to improving the system resource utilization and efficiency.


Claim 38 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Maergner, Michaelis, Kitajima and Baker, as applied to claim 29 above, and further in view of Shaffer et al. (US Patent. 7,213,050 B1).
Shaffer was cited in the previous Office Action.

As per claim 38, Jones, Maergner, Michaelis, Kitajima and Baker teach the invention according to claim 29 above. Jones, Maergner, Michaelis, Kitajima and Baker fail to specifically teach maintaining of the reserved identified resources irrespective of any priority of the one or more other workloads.

However, Shaffer teaches maintaining of the reserved identified resources irrespective of any priority of the one or more other workloads. (Shaffer, Col 8, lines 28-37, At the peripheral network (e.g. LAN), for example, reservations may be made before they are needed, and held until the conference begins. In other words, at the time the reservation for network resources is received, the network resources are reserved from that point in time, until approximately the anticipated start (or finish) time for the multipoint conference. Accordingly, other users of communication network 40 will not have access to such network resources from the time the reservation is made; Col 11, lines 1-7,  in order to verify the availability of network resources along the communication path associated with that participant. The order in which network resources are verified regarding each participant may proceed according to the order in which each participant is input by the multipoint conference coordinator. Alternatively, other criteria may be used. For example, high priority participant's communication paths may be checked first, or communication paths which are least likely to have sufficient available resources may be checked first. At step 214, the system determines whether network resources are available for the selected participant (s) [Examine noted: the priority was checked before reserving, and once reserved, the resource will be maintained and irrespective of any priority of the one or more other workloads]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Maergner, Michaelis, Kitajima and Baker with Shaffer because Shaffer’s teaching of the reserving the resources until the conference (as processing) was initiated would have provided Jones, Maergner, Michaelis, Kitajima and Baker’s system with the advantage and capability to prevent any other process to access the reserved resources in order to preventing the resource reservation conflict and improving the system efficiency. 


Claims 42, 44 and 46-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones et al. (US Patent 6,003,061) in view of Hartsell et al. (US Pub. 2002/0174227 A1) and further in view of Abe (US Patent. 6,894,792 B1).
Jones, Hartsell and Abe were cited in the previous Office Action.

As per claim 42, Jones teaches the invention substantially as claimed including A method of operating a computerized scheduler process of a multi-node compute cluster so as to provide workload prioritization (Jones, Fig. 8, 104 computing systems (as multi-nodes compute cluster); Fig. 7C, 100 resource provider contacts resource planner (as computerized scheduler process) to inform of persistent overload; Col 5 lines 20-24, resource providers support operations such as allocating amounts of the resources, performing resource accounting, and providing notifications; Fig. 8, 104, 106, 108 resource providers; Col 5, lines 56-60, the resource planner applies a policy…and determines whether the resources should be granted…if the resources are granted…the activity may proceed to use the resources; Col 6, lines 40-44, The indications of urgency used by the scheduler to prioritize the execution of threads are time-sensitive, and reflect the importance of executing a thread at a particular time rather than solely the overall importance of a thread), the method comprising: 
receiving a request to process a first workload within the multi-node compute cluster (Jones, Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 5, lines 32-40, each activity is associated with a single distinct executing program or application(as workload items). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity; Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Col 5, lines 52-56, An activity reserves resources by requesting the reservation of a number of resources from the resource planner); 
prioritizing processing of the first workload within the multi-node compute cluster relative to one or more other workloads (Jones, Col 6, lines 40-44, The indications of urgency used by the scheduler to prioritize the execution of threads are time-sensitive, and reflect the importance of executing a thread at a particular time rather than solely the overall importance of a thread; Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities (as utilizing priority data associated with the first workload for checking lower priority activity) are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A));
determining that the first workload cannot be processed immediately due to one or more resource requirements associated with the first workload exceeding available resources of at least a part of the multi-node compute cluster at a first time (Jones, Fig. 6A, 74 resource planner receives request for resource, 76 Are resources available? No to 80 (as exceeding resources which are available at the first time); Col 5, lines 32-40, each activity is associated with a single distinct executing program or application. For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity (as workload)…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity; Col 11, lines 54-59, It is assumed that an activity will comply with the decision of the resource planner 62 because the activity wishes to exhibit predictable performance. If the resource planner 62 indicates that the resources are not available and an activity decides to proceed anyway, it is likely that the activity will encounter serious problems while executing);
thereafter, identifying within the multi-node compute cluster resources available at a second time later than the first time, the identified resources necessary to process the first workload (Jones, Fig. 6A, 80 Are any lower importance activities using? Yes to 82, Steal from lowest importance activity and grant resources; Col 15, lines 1-12, The resource planner then checks whether the requested resources are currently available in the requested amounts (step 76 in FIG. 6A)…If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity; Also see Col 15, lines 44-46, Tell an activity that additional resources have become available (as identifying additional resource that have become available after the first time)); 
causing reserving of the identified resources (Jones, Col 15, lines 14-19, If lower importance activities are using sought resources that have been requested by the higher importance requesting activity, these resources are reassigned to be granted to the higher importance requesting activity in order to completely satisfy the resource reservation request); and 
subsequent to the causing the reserving, causing processing of the first workload using at least the reserved identified resources (Jones, Fig. 23, 2331 perform service; Fig. 2, item 36, 38, 40 use reserved resources, 42; Col 5, lines 20-23, resource providers support operations such as allocating amounts of the resources (as performing the activity by using reserved one or more additional resources)). 

Jones fails to specifically teach the prioritizing based at least on class data relating to the first workload. 

However, Hartsell teaches the prioritizing based at least on class data relating to the first workload (Hartsell, Claim 2, prioritizing performance of said at least one information manipulation task based on one or more class identification parameters associated with said information manipulation task). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones with Hartsell because Hartsell’s teaching of prioritizing based on the class identification parameters would have provided Jones’s system with the advantage and capability to allow the workload to be processed and prioritized based on the class identification which enable the system to improving the processing speed. 

Both Jones and Hartsell fail to specifically teach wherein the one or more other workloads each have no priority associated therewith.

However, Abe teaches wherein the one or more other workloads each have no priority associated therewith (Abe, Col 10, lines 65-67, This non-priority mode handles copy and print jobs equally. That is, the copy and print jobs are processed in the acceptance order; Fig. 13).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones and Hartsell with Abe because Abe’s teaching of no-priority processing would have provided Jones and Hartsell’s system with the advantage and capability to allow the request to be processed based on the receiving order as well as processing the job based on the time-sensitivity which allow the system to easily manage the requests and improving the system performance

As per claim 44, Jones, Hartsell and Abe teach the invention according to claim 42 above. Jones further teaches wherein the one or more other workloads each have a priority associated therewith that is lower than a priority associated with the first workload (Jones, Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities (as one or more other workloads have priority lower than first workload) are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A)).

As per claim 46, Jones, Hartsell and Abe teach the invention according to claim 42 above. Hartsell teaches wherein the prioritizing based at least on class data relating to the first workload comprises prioritizing based on class data provided with the received request (Hartsell, Claim 2, prioritizing performance of said at least one information manipulation task based on one or more class identification parameters associated with said information manipulation task; [0232], status of one or more parameters associated with a user requesting such an information manipulation task). 

As per claim 47, Jones, Hartsell and Abe teach the invention according to claim 42 above. Jones teaches controlling access to a prioritization function via the urgency, the urgency which restricts access to the prioritization function to only one or more identified users or computerized user processes (Jones, Col 7, lines 25-36, in order to more quickly execute a relatively urgent thread that needs to use a resource, such as a mutex synchronization object, being used by a less urgent thread, the scheduler permits the less urgent thread to inherit the urgency of the more urgent thread until the less urgent thread releases the resource. This permits the thread that has inherited the urgency of the more urgent thread to run to the exclusion of more of the ready threads until it releases the resource, at which time the thread that has inherited the urgency of the more urgent thread loses the urgency of the more urgent thread, the more urgent thread becomes ready, and the more urgent thread replaces the less urgent thread as the new running thread (as to restricts access); Col 6, lines 40-44, The indications of urgency used by the scheduler to prioritize (prioritization function) as the execution of threads are time-sensitive, and reflect the importance of executing a thread at a particular time rather than solely the overall importance of a thread).
	In addition, Hartsell teaches class data (Hartsell, Claim 2, prioritizing performance of said at least one information manipulation task based on one or more class identification parameters associated with said information manipulation task; [0232], status of one or more parameters associated with a user requesting such an information manipulation task).


Claim 45 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Hartsell and Abe, as applied to claim 42 above, and further in view of Pfister et al. (US Patent. 6,748,559 B1)
Pfister was cited in the previous Office Action.

As per claim 45, Jones, Hartsell and Abe teach the invention according to claim 42 above. Jones teaches identifying at least some resources which have become, after the first time, available for use by the first workload 10 (Jones, Fig. 6A, 80 Are any lower importance activities using? Yes to 82, Steal from lowest importance activity and grant resources; Col 15, lines 1-12, The resource planner then checks whether the requested resources are currently available in the requested amounts (step 76 in FIG. 6A)…If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity; Also see Col 15, lines 44-46, Tell an activity that additional resources have become available (as identifying additional resource that have become available after the first time)).

Jones, Hartsell and Abe fail to specifically teach the identifying is due to at least one of (i) cancellation of one or more reservations for other workload, or (ii) termination of processing of other workload, the termination occurring after the first time.

However, Pfister teaches the identifying is due to at least one of (i) cancellation of one or more reservations for other workload, or (ii) termination of processing of other workload, the termination occurring after the first time. (Pfister, Col 9 line 66-Col 10 line 13,  A check is made at block 717 to determine if the operation is complete. If the operation is not complete, the process checks the time-out timer to see if the time-out timer has expired, at block 719. If not, the check at block 717 for the completion of the operation is repeated. If the time-out timer has expired, the operation is canceled at block 721, and the resources are released for the next operation at block 723. Returning to block 717, if the operation is complete before the time-out timer expires, the process continues to block 723 where the resources are released for the next operation. After block 723, the operation ends at block 725. A requester thus knows the time that it should wait for the response to a request and releases resources dedicated to that request).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Hartsell and Abe with Pfister because Pfister’s teaching of allocating the cancelled/released resource to other operations would have provided Jones, Hartsell and Abe’s system with the advantage and capability to improving the system resource utilization and efficiency.


Claim 48 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Hartsell and Abe, as applied to claim 42 above, and further in view of Kitajima et al. (US Patent. 4,542,458).
Kitajima was cited in the previous Office Action.

As per claim 48, Jones, Hartsell and Abe teach the invention according to claim 42 above. Jones teaches controlling access to a prioritization function via the urgency, the urgency which restricts access to the prioritization function (Jones, Col 7, lines 25-36, in order to more quickly execute a relatively urgent thread that needs to use a resource, such as a mutex synchronization object, being used by a less urgent thread, the scheduler permits the less urgent thread to inherit the urgency of the more urgent thread until the less urgent thread releases the resource. This permits the thread that has inherited the urgency of the more urgent thread to run to the exclusion of more of the ready threads until it releases the resource, at which time the thread that has inherited the urgency of the more urgent thread loses the urgency of the more urgent thread, the more urgent thread becomes ready, and the more urgent thread replaces the less urgent thread as the new running thread (as to restricts access); Col 6, lines 40-44, The indications of urgency used by the scheduler to prioritize (as prioritization function) as the execution of threads are time-sensitive, and reflect the importance of executing a thread at a particular time rather than solely the overall importance of a thread). In addition, Hartsell teaches class data (Hartsell, Claim 2, prioritizing performance of said at least one information manipulation task based on one or more class identification parameters associated with said information manipulation task; [0232], status of one or more parameters associated with a user requesting such an information manipulation task).

Jones, Hartsell and Abe fail to specifically teach restricts access based at least on utilization limit data.

Kitajima teaches restricts access based at least on utilization limit data (Kitajima, Abstract, lines 7-13, allowable utilization and storage capacity of each of memory devices and in which the allocation of each of said software resources to the memory devices is determined on the basis of information stored in the first and second storages so that a total time taken to access the memory devices is minimized while being restricted by the allowable utilization and storage capacity of each memory device).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Hartsell and Abe with Kitajima because Kitajima’s teaching of restricting the access based on the allowable resource utilization capacity (as utilization limit data) would have provided Jones, Hartsell and Abe’s system with the advantage and capability to minimizing the accessing time of the resource and improving the system resource utilization.


Claim 49 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones et al. (US Patent 6,003,061) in view of Midgley (US Pub. 2006/0168224 A1) and further in view of Krum (US Patent. 6,618,820 B1) and Favorel et al. (US Pub. 2006/0229920 A1).
Krum, Jones and Favorel were cited in the IDS filed on 05/18/2022.

As per claim 49, Jones teaches the invention substantially as claimed including A method of operating a compute environment comprising a plurality of compute nodes under common administrative control and a computerized scheduler process (Jones, Fig. 8, 104 computing systems (as compute nodes); Fig. 24, 2400; Col 4, lines 60-62, The resource management mechanism (as common administrative control) utilizes dynamic feedback to adapt to changing resource availability and resource requirements; Fig. 7C, 100 resource provider contacts resource planner (as computerized scheduler process) to inform of persistent overload; Col 5, lines 56-60, the resource planner applies a policy…and determines whether the resources should be granted…if the resources are granted…the activity may proceed to use the resources), the method comprising: 
receiving a request for processing one or more compute jobs, the processing of the one or more compute jobs requiring one or more resources (Jones, Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 5, lines 32-40, each activity is associated with a single distinct executing program or application(as workload items). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity); 
evaluating, after the request is received, the compute environment to determine that the one or more compute jobs cannot presently be processed by the compute environment (Jones, Fig. 6A, 74 resource planner receives request for resource, 76 Are resources available? No to 80 (as exceeding resources which are available at the first time); Col 5, lines 32-40, each activity is associated with a single distinct executing program or application. For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity (as workload)…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity; Col 11, lines 54-59, It is assumed that an activity will comply with the decision of the resource planner 62 because the activity wishes to exhibit predictable performance. If the resource planner 62 indicates that the resources are not available and an activity decides to proceed anyway, it is likely that the activity will encounter serious problems while executing); 
11based at least on the evaluating, causing identifying one or more compute jobs which either: (i) can be preempted by the computerized scheduler process, or (ii) have terminated processing after the evaluating (Jones, Fig. 6A, 80 Are any lower importance activities using? Yes to 82, Steal from lowest importance activity and grant resources; Col 15, lines 1-12, The resource planner then checks whether the requested resources are currently available in the requested amounts (step 76 in FIG. 6A)…If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity; Also see Col 15, lines 44-46, Tell an activity that additional resources have become available (as identifying additional resource that have become available after the first time)); and 
causing processing of at least one of the one or more compute jobs submitted via the request using at least resources of the compute environment previously allocated to the identified one or more compute jobs (Jones, Col 15, lines 14-19, If lower importance activities are using sought resources that have been requested by the higher importance requesting activity, these resources are reassigned to be granted to the higher importance requesting activity in order to completely satisfy the resource reservation request; Fig. 23, 2331 perform service; Fig. 2, item 36, 38, 40 use reserved resources, 42; Col 5, lines 20-23, resource providers support operations such as allocating amounts of the resources). 

Jones fails to specifically teach evaluating one or more parameters of the compute environment.

However, Midgley teaches evaluating one or more parameters of the compute environment (Midgley, [0005] lines 2-22, dynamic configuration of a server to facilitate capacity on demand comprising the steps of: (a) a client device requesting a resource from a first server in a communications network… (e) a second server analyzing the performance data collated in step…(f) the second server adjusting the allocation of the first server or the third server in response to step (e)…; [0008] lines 4-7, The present invention can therefore monitor a servers performance and either add an additional resource or de-allocate a resource depending on the work load of the server)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones with Midgley because Midgley’s teaching of monitoring/evaluating the configuration and update/adjust configuration for processing the resource allocation/request would have provided Jones’s system with the advantage and capability to allow the system to adjusting the different configuration parameters of the computing node/server in order to easily manage the resource allocation/deallocation which improving the resource utilization (see Midgley [0008] “adjusting of the allocation or deallocation…monitor a servers performance”). 

Jones and Midgley fail to specifically teach the one or more compute jobs are queued.

However, Krum teaches the one or more compute jobs are queued (Krum, Col 4, lines 37-40, When a slave computer is assigned a job by the master computer, it may queue the assigned job if there is already the configured number of instances of the application program executing).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones and Midgley with Krum because Krum’s teaching of requeuing the jobs if the component is failed would have provided Jones and Midgley’s system with the advantage and capability to easily manage the job execution which improving the system processing efficiency.

Although Jones, Midgley and Krum teaches processing the compute jobs using the resources previously allocated, Jones, Midgley and Krum fail to specifically teach wherein the at least resources of the compute environment previously allocated to the identified one or more compute jobs meet one or more required criteria and one or more preferred criteria.

However, Favorel teaches wherein the at least resources of the compute environment previously allocated to the identified one or more compute jobs meet one or more required criteria and one or more preferred criteria (Favorel, [0031] lines 3-10, if a customer has a seat whose reservation is confirmed (particularly checked in with a published seat number), there can be carried out a search procedure for a better seat if desired, by the steps of allocation according to the invention. In this connection, there is guaranteed to the customer a minimum satisfaction by the seat which is already assigned and a search is carried out for a better seat; [0019] lines 1-2, the steps of allocation are reiterated for each new reservation or cancellation of a seat; [0028] lines 3-8, seats for which the reservation is not yet confirmed, which is to say not finally. These latter seats are included in the present allocation procedure. Upon each repetition of the process according to the invention, these available seats can be reallocated according to the development of the criteria by cancelling the previous reservation of seat and reserving a better seat for new reservation (as the reserved better seat meet the one or more required criteria (i.e., minimum satisfaction) and one or more preferred criteria (i.e., better seat)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Midgley and Krum with Favorel because Favorel’s teaching of the allocated seat (i.e., better seat/resource) that meet the user one or more required criteria (i.e., minimum satisfaction) and one or more preferred criteria (i.e., better seat/resource) would have provided Jones, Midgley and Krum’s system with the advantage and capability to allow the system to improve the user satisfaction with regarding to the resource allocation/reservation which increasing the job processing performance and efficiency.

Claim 50 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Midgley, Krum and Favorel, as applied to claim 49 above, and further in view of Hartsell et al. (US Pub. 2002/0174227 A1).
Hartsell was cited in the IDS filed on 5/18/2022.

As per claim 50, Jones, Midgley, Krum and Favorel teach the invention according to claim 49 above. Jones teaches evaluating urgency associated with the request, the urgency indicating a priority associated with the processing of the one or more compute jobs of the request; and based at least on the evaluating the urgency, causing prioritization of the one or more compute jobs over one or more other compute jobs of the computerized scheduler process (Jones, Fig. 25, 2520 request, 2521 client thread urgency; Col 6, lines 40-44, The indications of urgency used by the scheduler to prioritize the execution of threads are time-sensitive, and reflect the importance of executing a thread at a particular time rather than solely the overall importance of a thread; Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities (as utilizing priority data associated with the first workload for checking lower priority activity) are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A)).
In addition, Krum teaches one or more other compute jobs queued within a scheduling queue (Krum, Col 4, lines 37-40, When a slave computer is assigned a job by the master computer, it may queue the assigned job if there is already the configured number of instances of the application program executing).

Jones, Midgley, Krum and Favorel fail to specifically teach when evaluating, it is class data.

However, Hartsell teaches when evaluating, it is class data (Hartsell, Claim 2, prioritizing performance of said at least one information manipulation task based on one or more class identification parameters associated with said information manipulation task).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Midgley, Krum and Favorel with Hartsell because Hartsell’s teaching of prioritizing based on the class identification parameters would have provided Jones, Midgley, Krum and Favorel’s system with the advantage and capability to allow the workload to be processed and prioritized based on the class identification which enable the system to improving the processing speed. 


Claim 51 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Maergner, Michaelis and Naik, as applied to claim 21 above, and further in view of Carlson et al. (US Pub. 2004/0199566 A1).

As per claim 51, Jones, Maergner, Michaelis and Naik teach the invention according to claim 21 above. Jones, Maergner, Michaelis and Naik fail to specifically teach wherein the one or more attributes comprise a default job, an access list, and/or a special access constraint.

However, Carlson teaches wherein the one or more attributes comprise a default job, an access list, and/or a special access constraint (Carlson, [0066] lines 1-3, The attributes 340 may include items such as designations of the size 342 of the file 310 (i.e., the space required to store the file 310), and an access list 344 of the file 310).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Maergner, Michaelis and Naik with Carlson because Carlson’s teaching of attributes that including a access list would have provided Jones, Maergner, Michaelis and Naik’s system with the advantage and capability to allow the workload/job to be processed based on the access list which improving the system efficiency. 


Claim 52 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Maergner, Michaelis and Naik, as applied to claim 21 above, and further in view of Favorel et al. (US Pub. 2006/0229920 A1).

As per claim 52, Jones, Maergner, Michaelis and Naik teach the invention according to claim 21 above. Jones, Maergner, Michaelis and Naik fail to specifically identifying one or more additional resources that meet one or more required criteria and one or more preferred criteria.

However, Favorel teaches identifying one or more additional resources that meet one or more required criteria and one or more preferred criteria (Favorel, [0031] lines 3-10, if a customer has a seat whose reservation is confirmed (particularly checked in with a published seat number), there can be carried out a search procedure for a better seat if desired, by the steps of allocation according to the invention. In this connection, there is guaranteed to the customer a minimum satisfaction by the seat which is already assigned and a search is carried out for a better seat; [0019] lines 1-2, the steps of allocation are reiterated for each new reservation or cancellation of a seat; [0028] lines 3-8, seats for which the reservation is not yet confirmed, which is to say not finally. These latter seats are included in the present allocation procedure. Upon each repetition of the process according to the invention, these available seats can be reallocated according to the development of the criteria by cancelling the previous reservation of seat and reserving a better seat for new reservation (as identifying a seat (i.e., better seat) that meet the one or more required criteria (i.e., minimum satisfaction) and one or more preferred criteria (i.e., better seat)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Maergner, Michaelis and Naik with Favorel because Favorel’s teaching of the identifying a seat (i.e., better seat/resource) that meet the user one or more required criteria (i.e., minimum satisfaction) and one or more preferred criteria (i.e., better seat/resource) would have provided Jones, Maergner, Michaelis and Naik’s system with the advantage and capability to allow the system to improve the user satisfaction with regarding to the resource allocation/reservation which increasing the job processing performance and efficiency.


Claim 53 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Maergner, Michaelis, Naik and Pfister, as applied to claim 26 above, and further in view of Yamashita (US Pub. 2002/0002578 A1) and Favorel et al. (US Pub. 2006/0229920 A1).

As per claim 53, Jones, Maergner, Michaelis, Naik and Pfister teach the invention according to claim 26 above. Jones, Maergner, Michaelis, Naik and Pfister fail to specifically teach wherein the cancellation is based on a cost associated with cancelling one or more other workloads and reserving of at least the one or more additional resources.

However, Yamashita teaches wherein the cancellation is based on a cost associated with migrating one or more other workloads and reserving of at least the one or more additional resources (Yamashita, Fig. 2, job moves to PEP; Fig. 3, PE, CPU and Memory, Fig. 9 PE1, 42, migrated to Fig. 10 , PE5,  (as migrating the allocation from the first group of compute resources (i.e., PE1) to the second group of compute resources (PE 5), (as reserving of at least the one or more additional resources)); Claim 4, lines 2-5, determining device calculates a cost required for the migration process of the first job, and determines whether or not to move the first job to the different processor based on a calculated cost; [0152] lines 1-5, the remaining time of the job results in Cexec-t. Accordingly…if Cexec-t<Cmigrate, the migration cost of the job is larger than the remaining time (as comparing). Therefore, dynamic scheduling is not performed; also see [0157] lines 1-4, Making a comparison between the statistical information of execution time and the overhead time. Not relocating a job that is expected to terminate prior to the completion of job relocation; [Examiner noted: if Cexec-t<Cmigrate, the migration cost of the job is larger than the remaining time, therefore, the cancellation is based on the cost]; [0235] lines 3-5, migration of a running job in a parallel computer system, thereby improving the use efficiency of computer resources)

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Maergner, Michaelis, Naik and Pfister with Yamashita because Yamashita’s teaching of determining whether to migrate the current allocated resources allocation based on the cost of migration and allocation of new resource would have provided Jones, Maergner, Michaelis, Naik and Pfister’s system with the advantage and capability to easily determining the cost for migration current resource and allocation of new resource which allow the system to select a best option for processing the workload based on the cost in order to increasing the system performance and efficiency. 

Jones, Maergner, Michaelis, Naik, Pfister and Yamashita fail to specifically teach  the migration is cancelling one or more other workloads and reserving of at least the one or more additional resources.

However, Favorel teaches the migration is cancelling one or more other workloads and reserving of at least the one or more additional resources (Favorel, [0031] lines 3-10, if a customer has a seat whose reservation is confirmed (particularly checked in with a published seat number), there can be carried out a search procedure for a better seat if desired, by the steps of allocation according to the invention. In this connection, there is guaranteed to the customer a minimum satisfaction by the seat which is already assigned and a search is carried out for a better seat; [0019] lines 1-2, the steps of allocation are reiterated for each new reservation or cancellation of a seat; [0028] lines 3-8, seats for which the reservation is not yet confirmed, which is to say not finally. These latter seats are included in the present allocation procedure. Upon each repetition of the process according to the invention, these available seats can be reallocated according to the development of the criteria (as migration the resource (i.e., seat) by cancelling the previous reservation of seat and reserving a better seat for new reservation)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Maergner, Michaelis, Naik, Pfister and Yamashita with Favorel because Favorel’s teaching of migrating the reservation by cancelling the previous reservation and reserving the new reservation would have provided Jones, Maergner, Michaelis, Naik, Pfister and Yamashita’s system with the advantage and capability to allow the system to free the resource that previous reserved in order to enable other requester to use the freed resource which improving the system resource utilization and efficiency.


Claim 54 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Hartsell, Abe and Pfister, as applied to claim 45 above, and further in view of Nakano et al. (US Pub. 2001/0044667 A1).

As per claim 54, Jones, Hartsell, Abe and Pfister teach the invention according to claim 45 above. Jones, Hartsell, Abe and Pfister fail to specifically teach a self-terminating reservation which canceled itself based on one or more criteria being met.

However, Nakano teaches a self-terminating reservation which canceled itself based on one or more criteria being met (Nakano, [0100], since a case can occur in which the release cannot be prepared for some reasons, determination is made at a release-execution time (step A11) whether the release is possible. If the release is determined to be impossible, a cancellation notification (step A12) is issued to the data-managing center 3. In response, the data-managing center 3 performs canceling processing (shown in FIG. 28 in detail) (step A13); [0109] lines 2-5, automatic canceling processing; [0110] lines 1-12, the data-managing center 3 estimates redesign conditions (necessary schedules and costs) in accordance with the initial schedule and costs and the causes for the redesign (step H1). Then the data-managing center 3 accesses the reservation status database 32 to cancel the initial reservation, and reserves a possible course that satisfies the redesign conditions (step H2)… Subsequently, the data-managing center 3 accesses the center design/manufacture status database 33, cancels the initial reservation (as self-terminating reservation), and reserves possible operation centers that satisfy the redesign conditions).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Hartsell, Abe and Pfister with Nakano because Nakano’s teaching of cancel the initial reservation based on the conditions that meet one or more criteria (i.e., redesign conditions) and reserving new resource for satisfy the conditions would have provided Jones, Hartsell, Abe and Pfister’s system with the advantage and capability to allow the system to improving the system resource utilization, performance and efficiency.


Claim 55 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Midgley, Krum and Favorel, as applied to claim 49 above, and further in view of Willen et al. (US Patent. 6,996,822 B1).

As per claim 55, Jones, Midgley, Krum and Favorel teach the invention according to claim 49 above. Jones teaches wherein the one or more compute jobs can be preempted are identified (Jones, Fig. 6A, 80 any lower importance activities (as selectively based on importance), 82 steal from lowest importance activity and grant resource; Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A)). In addition, Krum teaches the one or more compute jobs are queued (Krum, Col 4, lines 37-40, When a slave computer is assigned a job by the master computer, it may queue the assigned job if there is already the configured number of instances of the application program executing).

Jones, Midgley, Krum and Favorel fail to specifically teach that one or more compute jobs can be preempted are identified is based on a cost associated with preemption.

However, Willen teaches one or more compute jobs can be preempted are identified is based on a cost associated with preemption (Willen, Col 7, lines 43-45, the time cost of stealing tasks, and the concomitant change in affinity to a new processor (the stealing IP), can be accounted for; lines 63-66, Thus, using the monitor, if the processor is determined to be very idle and the rest of the system is determined to be very busy, it may be worth the time cost to steal a task from a SQ across the crossbar).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Midgley, Krum and Favorel with Willen because Willen’s teaching of determining a cost of stealing tasks would have provided Jones, Midgley, Krum and Favorel’s system with the advantage and capability to allow the system to easily determining whether to stealing the tasks/resources based on the cost which improving the system resource utilization, performance and efficiency.



Response to Arguments
The Amendment filed on 09/06/2022 has been entered. Applicant’s amendment has overcome the previous rejections under 35 U.S.C § 112(b). However, new 112(b) rejection has been made in response to the Applicant’s amendment.

Applicant’s arguments with respect to claims 21, 24-29, 32, 34-35, 37-41 and 49-55 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the remark applicant’s argue in substance: 
(a). While Abe discloses that a "non-priority mode handles copy and print jobs equally," Jones et al. requires prioritization (see, e.g., col. 15, lines 20-54 and Figures 6A-6B). As such, one of ordinary skill in the art would not have been motivated to make the proposed combination because Jones et al. teaches away from the combination with Abe and/or because the combination with Abe would render Jones et al. unsatisfactory for its intended purpose and/or change its basic principle of operation.

(b). Dependent Claims 31 and 47 both recite elements related to controlling access to a prioritization function to restrict access to the prioritization function to only one or more 21identified users or computerized user processes. As discussed above with respect to independent Claim 21, Jones does not teach this feature. 

Examiner respectfully disagreed with Applicant’s argument for the following reasons:
As to pint (a), Applicant’s comment that “Jones et al. teaches away from the combination with Abe and/or because the combination with Abe would render Jones et al. unsatisfactory for its intended purpose and/or change its basic principle of operation" is a high bar that requires a reference (more or less) to state that something cannot be done; Appellant has not provided evidence as such. Examiner would like to direct the Appellant to MPEP 1504.03 (III). The MPEP state that "A prima facie case of obviousness can be rebutted if the applicant...can show that the art in any material respect ‘taught away’ from the claimed invention...A reference may be said to teach away when a person of ordinary skill, upon reading the reference...would be led in a direction divergent from the path that was taken by the applicant." See In re Haruna, 249 F.3d 1327, 58USPQ2d 1517 (Fed. Cir. 2001).)
In addition, Examiner would like to point out that Jones teaches a mechanism that to prioritize the execution of threads are time-sensitive, and reflect the importance of executing a thread at a particular time rather than solely the overall importance of a thread (see Jones, Col 6, lines 40-44). And Abe disclosed a system that the different print jobs does not have priority associated with therefore processing the job based on the acceptance order (see Abe, Col 10, lines 65-67; Fig. 13). That is, the teaching of the Jones’s prioritize the workload based on the time-sensitive would allow Abe’s system of processing the job based on the acceptance order to have a feature that if a job that is time-sensitive, it would allow the system to processed earlier (i.e., prioritize the execution of threads are time-sensitive). Therefore, the combination of references (i.e., Jones and Abe etc.,) would allow the system to processing the jobs based on the time-sensitivity. 

Further, the examiner established that it would have been obvious to combine Jones’s teachings with those of Abe by providing some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art: “It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones and Hartsell with Abe because Abe’s teaching of no-priority processing would have provided Jones and Hartsell’s system with the advantage and capability to allow the request to be processed based on the receiving order as well as processing the job based on the time-sensitivity which allow the system to easily manage the requests and improving the system performance”.

As to point (b), Examiner would like to point out that dependent claim 31 has been cancelled in the amendment filed on 09/06/2022 and wherein the claim 47 is depend on independent claim 42 that have different scope compare to claim 21 (i.e., claim 31 previous depends on claim 21). For example, claim 47 does not recites the features of “the controlling access by the computerized user process to a prioritization function associated with the priority data comprises utilizing a software object which restricts access to only one or more identified users or to one or more of the computerized user processes, the software object comprising a class having one or more attributes, and the priority data comprises data identifying the class”.
In fact, claims 42 only recites “the prioritizing based at least on class data relating to the first workload”, and claim 47 only recites “controlling access to a prioritization function via the class data, the class data which restricts access to the prioritization function to only one or more identified users or computerized user processes”. And this is clearly taught by Jones and Hartsell. 
For example, Jones teaches controlling access to a prioritization function via the urgency, the urgency which restricts access to the prioritization function to only one or more identified users or computerized user processes (Jones, Col 7, lines 25-36, in order to more quickly execute a relatively urgent thread that needs to use a resource, such as a mutex synchronization object, being used by a less urgent thread, the scheduler permits the less urgent thread to inherit the urgency of the more urgent thread until the less urgent thread releases the resource. This permits the thread that has inherited the urgency of the more urgent thread to run to the exclusion of more of the ready threads until it releases the resource, at which time the thread that has inherited the urgency of the more urgent thread loses the urgency of the more urgent thread, the more urgent thread becomes ready, and the more urgent thread replaces the less urgent thread as the new running thread (as to restricts access); Col 6, lines 40-44, The indications of urgency used by the scheduler to prioritize (prioritization function) as the execution of threads are time-sensitive, and reflect the importance of executing a thread at a particular time rather than solely the overall importance of a thread (as urgency data that restricts access for the thread that is not time-sensitive). The urgency data of Jones fails to specifically teach that urgency data of prioritization function is class data, therefore examiner used Hartsell for teaching class data (see Hartsell, Claim 2, prioritizing performance of said at least one information manipulation task based on one or more class identification parameters associated with said information manipulation task; [0232], status of one or more parameters associated with a user requesting such an information manipulation task). Please see 103 rejection above. To the extent that applicants are arguing against the references individually, the examiner reminds the applicants that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

For the reasons above, Applicant’s argument has not been found to be persuasive, and therefore the rejections are maintained. 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.X./Examiner, Art Unit 2195                                                                                                                                                                                                        
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195